Citation Nr: 1807141	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  09-41 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic-stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel 






INTRODUCTION

The Veteran served honorably in the United States Air Force from May 1977 to September 1978.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  However, since the issuance of this decision, the RO has service-connected the Veteran's posttraumatic-stress disorder (PTSD), and rated it at 50 percent.  In August 2016, the Veteran's initial disability evaluation for her PTSD was increased to 70 percent, effective as of September 23, 1997.  In addition, she was granted a total disability evaluation based on individual unemployability (TDIU) as of November 2000. 

The Board remanded his case in June 2017 for consideration of additional records, both current and those pertaining to treatment from a physician with the initials, H.S., around 1996-1997.  In addition, the Remand found that the 70 percent PTSD rating had been warranted since September 1997.  The Board requested an assessment as to whether an initial rating in excess of 70 percent was warranted, and if entitlement to TDIU arose prior to November 2, 2000.  

In an October 2017 rating decision, the RO granted TDIU effective in September 1997, but denied a rating in excess of 70 percent.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter has been returned to the Board for further appellate proceedings. 






	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

At no time during the pendency of this appeal has the Veteran's PTSD been manifested by total occupational and social impairment due to symptoms such as grossly inappropriate behavior, persistent delusions or hallucinations, inability to perform activities of daily living, disorientation to time or place, or memory loss in forgetting the names of close relatives. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 100 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5101, 5103, 5107 and 5110 (2012); 38 C.F.R. §§3.159, 3.321, 3.400, 4.1, 4.3, 4.6, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Background

The Board has reviewed all of the evidence in the Veteran's claims file, including VA treatment records, progress notes, examination reports, hospitalization summaries and lay statements.  In response to the Veteran's 2008 claim for service connection, the RO granted a 50 percent disability rating for the PTSD.  The Veteran's disability evaluation was increased to 70 percent in an October 2017 rating decision, effective as of September 1997.

In January 1997, the Veteran began to receive psychiatric treatment from Santa Rosa VA Clinic.  She noted in her initial intake that she had three prior counseling sessions with a physician with the initials H.S.  The Veteran stopped seeing Dr. H.S. after three sessions because he made a sexual gesture and disparaging remarks about women on welfare.  Requests were made to secure these records; however, none were received.  This is noted in the record.  Additionally, the Veteran's intake session discusses a sexual assault incident occurring by a senior officer during the Veteran's time in service.  At this time there were no obvious symptoms of PTSD exhibited.  

In May 1997, the Veteran explained her psychiatric help from Dr. H.S. had terminated because she felt he was disparaging her symptoms, and one time he came into the waiting room from the bathroom and adjusted his shirt and pants.  The Veteran felt this was sexually suggestive and discontinued treatment.  The Veteran admitted to obsessively worrying about future negative prospects.  In June 1997, the Veteran's speech was noted to be rapid, making it difficult to interrupt or re-direct her.  At this time the Veteran expressed her mental concerns as anxiety/depression over her ability to work despite her physical pain. 

In September 1997, the Veteran was looking for schools she could attend, but she expressed hopelessness over the prospect.  She expressed the belief that she will never be able to change her mood or feelings on depression since the incident that occurred in the military. 

In June 2000, the Veteran presented with good judgment and insight, and a good sense of humor.  She was having issues with memory and would lose her train of thought several times.  Throughout 2000 and through 2003, the Veteran was found to be moderately depressed but more concerned about the pain she was experiencing physically.  The Veteran noted that she strives to avoid men, her mood became euthymic and she denied hallucinations and delusions.  She also denied suicidal and homicidal ideation.  She made good eye contact with examiners and was always appropriately groomed with good hygiene. 

In 2008, the Veteran's impulse control, insight and judgment were noted to be fair.  The psychiatrist at VA, a different medical facility then the treatment above, found that the main focus of treatment needed to be her anxiety; she was encouraged to develop hobbies.  The Veteran at this time described near panic attacks when out in public, which she noted was worse due to a medication she was taking to help her sleep better. 

In August 2012, the Veteran expressed suicidal ideation and was hospitalized for four days.  The Veteran explained that her fear of repeat sexual assault results in her avoiding men entirely, including learning which clerks work at which times, and organizing her schedule around it.  The Veteran also acknowledges a fear of being out at night.  Still examiners noted she was free of delusions had full affect, and good thought content.  

In February 2013, a physician at the VA facility described the Veteran as superficially pleasant but cooperative, and her mood ranged from shallow to dramatic.  The Veteran was passive-aggressive, oppositional-defiant and narcissistic-histrionic which manifested as non-compliance with treatment, doctor-shopping, utilizing many healthcare facilities both VA and non-VA, and not showing up for appointments.  

In January, March, April and May 2013, the Veteran sought treatment at the Santa Rosa VA Clinic, Santa Rosa Memorial Hospital as well as Sutter Health Emergency Department.  She requested information on a supportive women's only living environment.  She again denied suicidal ideation, was fully oriented, and told her physicians that she was focused on healthy eating habits.  She explained that she wants to room with other people because she finds it comforting.  Dr. J. R., a VA psychologist, wrote in May 2013 that the Veteran's cognitive difficulties and level of disorganization may make it difficult for her to participate meaningfully in some forms of treatment at this time.  

In July 2013, the Veteran was admitted for 12 days at St. Francis Memorial Hospital.  Intake notes show that the Veteran refused to go to VA for treatment because she had a bad experience there, and the county hospital refused to accept her.  She was treated mostly with a regimen of medications that was adjusted at the Veteran's request.  She reported auditory hallucinations while an inpatient there. 

However from May 2013 through June 2015, the Veteran would off and on report suicidal ideation with no intent or plan.  She expressed appreciation that the VA psychiatry office was a safe place.  The Veteran reported trouble remembering the names of acquaintances that she recently met.  The provider noted the Veteran to have poor insight and judgment into her health, but was free of hallucinations or delusions. 

In September 2013, the Veteran submitted to an in-person examination with a VA examiner.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted increased social isolation in 1997 partly due to her daughter leaving the church, and disengagement from work due to back problems.  The examiner noted that the inpatient admissions in 2012 and 2013 were ostensibly due to acute somatization associated with situational adjustment crisis and related benzodiazepine seeking.  The VA examiner administered two tests to ensure the validity of the examination, and unfortunately, both tests returned strong evidence of symptom exaggeration as well as deliberate selection of incorrect responses.  As a result, the examiner was unable to determine if the Veteran was experiencing a worsening of PTSD. 

In April 2016, the Veteran submitted to another VA examination for her PTSD.  This examiner reviewed the entire record, and examined the Veteran, who brought in a nine page document to augment her narrative.  The Veteran's narrative was sometimes circumstantial and details were vague, she struggled to lend clarity at times; however, she acted appropriately and with apparent spontaneity and ease.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  The examiner did not find evidence of total occupational and social impairments at that time.  Although the Veteran had a strained relationship with her adult daughter, due to religious beliefs, she was active in church and did not note any social issues outside her hypervigilance around men.  History of suicidal ideation appeared to be a result of withdrawal.  The Veteran's separation from work was due to physical pain in her back.  The examiner concluded that the Veteran would benefit from ongoing mental health services to address emotional struggles, prominent trust issues, and depression and improve coping skills.  

Analysis

Having reviewed the above evidence of record, the Board finds that the schedular criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD have not been met at any time during the pendency of the claim.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2017).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  
  
As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).

In the present case, the Veteran has exhibited a number of symptoms, including depression, hypervigilance, diminished interest in activities and an inability to remember the names of acquaintances she met recently.  The September 2013 VA examiner and the April 2016 VA examiner concluded that the Veteran's symptoms resulted in occupational and social deficiencies in most areas or reduced reliability and productivity.  

At no time during the pendency of this claim has the Veteran's PTSD symptoms been found to be of such severity as to result in total occupational and social impairment.  Specifically, the Veteran has a relationship, albeit estranged, with her adult daughter; she attends church regularly, and is close to her mother.  She maintains a private residence and remains active.  The Veteran does not suffer psychosis, hallucinations, she maintains appropriate behavior, and is not consistently suffering from her past trauma.  In fact, all weighted opinions note some exaggeration or intentionally casting herself in a negative light.  As such, the preponderance of the evidence of record demonstrates that a 100 percent evaluation is not warranted at any time during the pendency of this claim.

The Board recognizes that the Veteran believes she is entitled to the highest available rating of 100 percent.  However, at no time during the pendency of this claim has the Veteran provided VA with any evidence to demonstrate that she meets the diagnostic criteria for the highest evaluation of 100 percent.  While the Board is sympathetic, the Veteran has not provided any evidence to demonstrate that he in fact suffers from total occupational and social impairment.  The mere fact that the Veteran has not worked in years or has been awarded TDIU under a combined rating consideration, does not equate to total occupational impairment for PTSD. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 70 percent for PTSD must be denied.


ORDER

The claim of entitlement to an evaluation in excess of 70 percent for PTSD is denied. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


